Citation Nr: 1449858	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  11-02 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance of another person.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1977 to April 1983.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran filed a notice of disagreement in October 2010 and was provided with a statement of the case in January 2011.  The Veteran perfected his appeal with a January 2011 VA Form 9.

The Veteran testified a Board videoconference hearing in September 2014 and a copy of that transcript is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated October 2004 to December 2012.  


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the evidence of record shows that the Veteran needs the regular aid and attendance of another person because he is unable to dress and undress himself; keep himself ordinarily clean and presentable; attend to the wants of nature; or protect himself from the hazards and dangers of his daily environment.  


CONCLUSION OF LAW

The criteria for special monthly compensation based on the need for aid and attendance of another person are met.  38 U.S.C.A. §§ 1114(l), 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.350(b)(3), 3.352(a) (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In light of the Board's favorable decision to grant SMC, no discussion of the VA's duties to notify and assist is necessary.   

Analysis

The Veteran contends that he should be awarded SMC because he is unable to perform activities of daily living without the constant assistance of his wife.  

Special monthly compensation is payable when a veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  

The following criteria will be considered in determining whether a veteran is in need of the regular aid and attendance of another person: the inability of the Veteran to dress or undress himself or herself, or to keep himself or herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); the inability of a veteran to feed himself or herself through the loss of coordination of upper extremities or through extreme weakness; the inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a veteran from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a) (2013).

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance not that there is a constant need for aid and attendance.  38 C.F.R. § 3.352(a); see Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in § 3.352(a) must be present to grant special monthly compensation based on the need for aid and attendance).

The performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352. 

VA treatment records dated October 2004 to December 2012 reveal that the Veteran initially ambulated with a cane before needing a scooter to ambulate. A July 2010 record shows that the Veteran's wife reported that she assists the Veteran when his pain level is the highest.  She also reported that she has to assists with "cleaning his bottom after".  

In an October 2009 statement the Veteran's wife reported that the Veteran sometimes has to crawl around on all fours to get around and use objects like chairs or bed posts to get up and move around the house.  The Veteran's wife reported that the Veteran is unable to perform normal tasks.  She reported that she helps the Veteran in any way she can, which means helping him get up or to move around.  She also reported that this has put a toll on her body.  

An October 2009 private statement from Dr. P noted the Veteran had pain in the lumbar and cervical spine.  Dr. P also noted that the Veteran used a cane and walker for locomotion.  Dr. P concluded that the Veteran was not bedridden or blind and there was no complete loss of anal or bladder sphincter control.  Dr. P noted that the Veteran could not walk around nor undress and dress himself unassisted.  The Veteran also could not attend to the needs of nature unassisted nor wash and keep himself ordinarily clean and presentable.  The Veteran was noted as unable to physically and mentally protect himself from the everyday hazards of life.  

A March 2010 spine VA examination found that the Veteran's service connected lumbar spine disability had moderate effects on his usual daily activities.  

A July 2010 VA general examination found that the Veteran's service connected lumbar spine disability and lower extremities disability had a moderate effect on his usual daily activities, including problems with lifting and carrying.  The examiner also noted that the Veteran's lumbar spine disability with radiculopathy caused decreased mobility.  

In a September 2011 VA examination for housebound status or permanent need for regular aid and attendance a VA examiner noted that the Veteran was able to feed himself "but variable.  The examiner also noted that the Veteran was not able to prepare his own meals and that the Veteran needed assistance in bathing and tending to other hygiene needs.  The examiner also noted that the Veteran required medication management which was done by the Veteran's wife.  The examiner noted the Veteran used a scooter for long distances and the Veteran had a poor gait.  The examiner also noted that the Veteran needed assistance in and out of the car.  The examiner also noted that aids such as canes, braces, crutches, or the assistance of another person was required for locomotion of one block.  

In a September 2013 private statement, Dr. A noted that the Veteran was able to leave his home only with the assistance of another person or his electric chair.  Dr. A also noted that the Veteran could not ambulate any distance.  Dr. A concluded that the Veteran was not bedridden or blind and there was no complete loss of anal or bladder sphincter control.  Dr. A noted that the Veteran could not walk around nor undress and dress himself unassisted.  The Veteran also could not attend to the needs of nature unassisted nor wash and keep himself ordinarily clean and presentable.  The Veteran was noted as unable to physically and mentally protect himself from the everyday hazards of life.  

At the September 2014 Board hearing, the Veteran presented in a wheel chair.  The Veteran reported that his wife assists him with cooking as he is unable to reach the stove from his chair.  The Veteran testified that his wife also assists him with using the restroom, and cleaning himself after using the restroom.  The Veteran also reported that his wife helps him shower and put on his clothes.  The Veteran also testified that his wife takes him to his medical appointments.  The Veteran's wife testified that she is with her husband 24 hours a day.  

When the above evidence is viewed in a light most favorable to the Veteran, it does demonstrate that the Veteran is entitled to special monthly compensation based on the need for regular aid and attendance.  The Board acknowledges the VA examinations that concluded the Veteran's service-connected disabilities, specifically his lumbar spine with radiculopathy, had only a moderate effect on his usual daily activities.  However, the lay statements of record, VA treatment records, private statements dated October 2009 and September 2013, and the September 2011 VA examination for housebound status or permanent need for regular aid and attendance show that the Veteran requires assistance, which he receives from his spouse, with dressing and undressing himself and keeping himself ordinarily clean and presentable.  The evidence also indicates that the Veteran is unable to attend to the wants of nature without assistance from his spouse and requires care or assistance on a regular basis to protect himself from the hazards or dangers incident to his daily environment.  Furthermore, the evidence of record indicates that the Veteran is unable to reach the stove to prepare meals for himself without the assistance of his wife, and requires assistance with bathing and medication management, which is also done by his wife.

As such, resolving all reasonable doubt in favor of the Veteran, the Board finds that he is entitled to special monthly compensation based on the need for regular aid and attendance.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

ORDER

Entitlement to special monthly compensation based on the need for the regular aid and attendance of another person is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


